DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 7/1/2022.  As directed by the amendment, claims 1, 4, 6-10 and 12 have been amended, claims 13-20 have been cancelled, and claims 21-28 have been added. As such, claims 1-12 and 21-28 are pending in the instant application.
Applicant moved the previously-objected-to limitation from claim 1 to claim 28, but did not correct the issue; the objection to the claims is updated below.
Applicant has amended claims 4, 6, 7 and 8 to address the rejections under 35 USC 112(b)/second paragraph, which are hereby withdrawn.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Disposable Diapers With Channels Substantially Free of Absorbent Material.

Claim Objections
Claims 1 and 28 are objected to because of the following informalities:  
Claim 1, line 4 should read “the absorbent material”, as it is understood to be referring to that of line 3
Claim 28, line 2 should read “the back waist region”, as it understood to be referring that of the last line of claim 1
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 (and thus its dependent claims 2-12 and 21-28), the specification as originally filed only discloses the strip of the absorbent material between the channels as extending between the transverse edges of the absorbent layer, not the absorbent core/structure as a whole as instantly claimed, see e.g. instant page 17, lines 13-15 and instant Fig. 3B modified below, because the core as a whole also includes substrate layer 16, and the absorbent material of absorbent layer 17 does not extend up to the transverse edges thereof. Since absorbent layer 17 is understood to correspond to the absorbent material deposition area of claim 4, and as best understood, the first and second transverse edges of claim 1 are intended to correspond to the front and back edges of claim 4, Applicant could amend claim 1 to recite the first four(ish) lines of claim 4, and define the longitudinal bounds of the strip using the front and back edges recited therein, to address this rejection.

    PNG
    media_image1.png
    255
    494
    media_image1.png
    Greyscale

Regarding claim 12, the specification as originally filed only discusses/discloses the absorbent layer as being cellulose free (see e.g. instant page 10, line 1), not the absorbent core/structure as a whole as instantly claimed. Applicant could amend the claim to read “the absorbent material” to address this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, it is unclear what structure(s), other than those recited in claims 1 and 27, are required to provide the instantly claimed percentage of integrity. Are “permanent” channels (see instant pages 10-11) in general sufficient to provide the claimed functionality, or is a particular degree/strength/type of bonding required? Does the nature of the absorbent material and/or the substrate material play a role, e.g. does it have be a particular type of SAP and/or particular type of nonwoven? Does there need to be substrate layer(s) that extend into the channels? Furthermore, the third party opposition for EP 17189050.2 filed 9/2/2022 on pages 9-10 thereof notes a number of deficiencies regarding the disclosed “Wet Channel Integrity Test.” As such, the metes and bounds of claim 27 are indefinite. For purposes of examination, if the prior art structure meets the claimed limitations, since the examiner is unable to test the disclosed features of percentage of integrity, it would be expected that the prior structure would meet the claimed testing limitations absent an objective showing to the contrary. See MPEP 2112.
Regarding claim 25 and 26, line 2 of each claim recites “the channel”, wherein it is unclear to which of the two channels the claims are referring (or are they referring to another channel?). As best understood, for purposes of examination, the claims will be considered to read “the two longitudinally-extending channels.”

Claim Interpretation
Where claim 1 recites “the absorbent material is continuously present in the strip,” it is understood not to require a solid slab of material, but rather, material (which may be discrete particles and/or fibers) that is present across an uninterrupted area/a deposition region without discontinuities/channels, see e.g. instant page 17, lines 13-17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Glaug et al. (US 2007/0078422 A1; hereinafter “Glaug”).
Regarding claim 1, Glaug discloses an absorbent article (Fig. 1 or 4) having a backsheet (barrier layer 140/440), a topsheet (cover 110/410) and an absorbent core (absorbent layer 130/430a-c) disposed therebetween (Fig. 1B; para [0017]), 
wherein the absorbent core comprises an absorbent material (absorbent layer 130 which may be formed from an absorbent material, para [0027]) and two longitudinally-extending channels (gap 131/431 and gap 132/432) substantially free of absorbent material (Fig. 1B; per the definition of a gap), 
wherein the two longitudinally-extending channels are separated by a strip extending along a longitudinal axis of the absorbent core from a first transverse edge to a second transverse edge of the absorbent core (Fig. 1A, down the middle; 430b in Fig. 4), 
wherein the absorbent material is continuously present in the strip (Fig. 1A or 4), 
wherein the absorbent material comprises superabsorbent polymers (the absorbent material may include super absorbent polymer, paras [0027-29]);
the article further comprising a waistband disposed in a back waist region (waistband…fastened around the waist, para [0043]; see the band of material at the top of rear portion 103/403 in Fig. 1A or 4 modified below).

    PNG
    media_image2.png
    439
    654
    media_image2.png
    Greyscale

Regarding claim 2, Glaug discloses the absorbent article of claim 1, wherein the backsheet comprises a liquid impermeable film ([m]aterials suitable for using forming barrier 140…fluid-impermeable film, para [0026]).  
Regarding claim 3, Glaug discloses the absorbent article of claim 1, further comprising an acquisition system between the topsheet and the absorbent core (a fluid distribution layer (not shown) may also be interposed between cover 110 and absorbent layer 130..funcitoning as an acquisition system, para [0018]).  
Regarding claim 4, Glaug discloses the absorbent article of claim 1, wherein the absorbent material defines an absorbent material deposition area in the plane formed by a transversal axis and the longitudinal axis, wherein the absorbent material deposition area comprises a front edge, a back edge and two longitudinal side edges and is further shaped so that its width in a transversal direction varies along the position on the longitudinal axis (see the dog-bone shape layer 130/430 of Fig. 1A or 4).  
Regarding claim 5, Glaug discloses the absorbent article of claim 4, wherein the width of the absorbent material area is maximum at the front edge and/or at the back edge of the absorbent material area, and is minimum at a longitudinal position between the front edge and the back edge of the absorbent material area (see the dog-bone shape layer 130/430 of Fig. 1A or 4).  
Regarding claim 6, Glaug discloses the absorbent article of claim 1, wherein the two longitudinally-extending channels are disposed symmetrically relative to the longitudinal axis (Fig. 1A or 4; gaps 131 and 132 are…equidistantly spaced…on opposite sides of the centerline, para [0033]).  
Regarding claim 7, Glaug discloses the absorbent article of claim 6, wherein the two longitudinally-extending channels are straight and parallel to the longitudinal axis (Fig. 1A or 4; gaps 131 and 132 extend in the longitudinal direction parallel to the centerline, para [0033]).
Regarding claim 22, Glaug discloses the absorbent article of claim 1, wherein the absorbent core comprises a front region, a back region, and a crotch region disposed therebetween, wherein a longitudinal dimension of the front region is about 25% of the longitudinal dimension of the absorbent core, wherein a longitudinal dimension of the back region is about 25% of the longitudinal dimension of the absorbent core, wherein a longitudinal dimension of the crotch region is about 50% of the longitudinal dimension of the absorbent core, wherein each of the two longitudinally-extending channels extends over the whole longitudinal dimension of the crotch region (Fig. 4, where regions as claimed can be assigned, and the channels extend over the whole longitudinal direction of all of the regions, including the crotch).

Claim(s) 1, 2, 6-11, 22, 27 and 28 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sakano (JP 2010-284418 A; hereinafter “Sakano”).
Regarding claim 1, Sakano discloses an absorbent article (tape diaper 100) (Fig. 14 in view of Figs. 3-6; the absorbent article of the present invention can be applied to disposable diapers such as tape-type diapers, beginning of section [2]) having a backsheet (backsheet 20), a topsheet (topsheet 18) and an absorbent core (absorber 22) disposed therebetween (Figs. 2/7-9 and 14; section [2]/page 9), 
wherein the absorbent core comprises an absorbent material ([t]he absorber is…made of an absorbent material, section [1-3]/middle of page 3) and two longitudinally-extending channels (penetrating/through grooves 23) (Figs. 3-6) substantially free of absorbent material (Figs. 2/7-9; the penetrating groove portion penetrates from one surface to the other surface, section [1-3]/towards the bottom of page 2), 
wherein the two longitudinally-extending channels are separated by a strip (middle absorbent piece 22/absorbent piece 22b) extending along a longitudinal axis of the absorbent core from a first transverse edge to a second transverse edge of the absorbent core (Figs. 3-6), 
wherein the absorbent material is continuously present in the strip (Figs. 3-6), 
wherein the absorbent material comprises superabsorbent polymers ([e]xamples of the absorbent material constituting the absorber include…super absorbent polymer, section [1-3]/bottom half of page 3); 
the article further comprising a waistband (comprising waist elastic member 42) disposed in a back waist region (Fig. 14; section [2-3]/middle of page 11).  
Regarding claim 2, Sakano discloses the absorbent article of claim 1, wherein the backsheet comprises a liquid impermeable film ([e]xamples of the liquid impermeable material constituting the back sheet include a liquid-impermeable film, section [1-2]).
Regarding claim 6, Sakano discloses the absorbent article of claim 1, wherein the two longitudinally-extending channels are disposed symmetrically relative to the longitudinal axis (Figs. 4-6; through-groove portions 23…preferably to form symmetrically, section [1-3]/middle of page 4).  
Regarding claim 7, Sakano discloses the absorbent article of claim 6, wherein the two longitudinally-extending channels are straight and parallel to the longitudinal axis (e.g. at the tops and bottoms of the channels in Fig. 3, 4 or 6).  
Regarding claim 8, Sakano discloses the absorbent article of claim 6, wherein the two longitudinally-extending channels are inwardly curved towards the longitudinal axis so that the channels have a closest distance and a farthest distance measured in a transversal direction, wherein the closest distance is disposed in a crotch region (Figs. 4-6; section [1-3]/page 4).  
Regarding claim 9, Sakano discloses the absorbent article of claim 1, wherein each of the two longitudinally-extending channels has at least partially a width of from about 3 mm to about 18 mm (the width of the through groove is preferably…5 to 15 mm, section [1-3]/bottom of page 4).  
Regarding claim 10, Sakano discloses the absorbent article of claim 1, wherein the absorbent core comprises a first substrate layer (upper liquid permeable sheet 43) (Figs. 2/7-9) and a second substrate layer (lower liquid permeable sheet 44) (section [1-5]) and wherein the first substrate layer is bonded to the second substrate layer through the two longitudinally-extending channels (i.e. at partition 35) (Figs. 2/7-9; upper liquid permeable sheet 43 and the lower liquid permeable sheet 44 are bonded to each other, bottom of section [1-5]).  
Regarding claim 11, Sakano discloses the absorbent article of claim 10, wherein the first substrate layer and second substrate layers are adhesively bonded (the liquid permeable sheets are formed by adhering each other, section [1-4]/top of page 6; an adhesive is applied, bottom of section [1-7]).
Regarding claim 22, Sakano discloses the absorbent article of claim 1, wherein the absorbent core comprises a front region, a back region, and a crotch region disposed therebetween, wherein a longitudinal dimension of the front region is about 25% of the longitudinal dimension of the absorbent core, wherein a longitudinal dimension of the back region is about 25% of the longitudinal dimension of the absorbent core, wherein a longitudinal dimension of the crotch region is about 50% of the longitudinal dimension of the absorbent core, wherein each of the two longitudinally-extending channels extends over the whole longitudinal dimension of the crotch region (Figs. 3-5, where regions as claimed can be assigned, and the channels extend over the whole longitudinal direction of all of the regions, including the crotch).
Regarding claim 27, Sakano discloses the absorbent article of claim 1, wherein each of the two longitudinally-extending channels are permanent channels (by virtue of bonding the upper and lower sheets therethrough/partition 35) (Figs. 2/7-9; sections [1-4 to 1-6]/pages 5-6), each having a percentage of integrity of at least 20% as measured by a Wet Channel Integrity Test specified herein (the limitations are drawn to the testing of the claimed absorbent article using a particular testing method.  As the structure meets the claimed limitations and the examiner is unable to test the disclosed features of percentage of integrity, it would be expected that the Sakano would meet the claimed testing limitations absent an objective showing to the contrary. See MPEP 2112).
Regarding claim 28, Sakano discloses the absorbent article of claim 1, comprising: 
- a fastening system having a fastening tab (fastening tape 7) joined to a back waist region (back body 6) and a landing zone (front patch 11) (Fig. 14), and
- wherein the landing zone forms a part of a front waist region (front body 2) (Fig. 14), wherein the fastening tab can be releasably engaged with the landing zone (sticking the fastening tape 7 to the front patch 11…[a]s the fastening tape…mechanical fastener…such as hooks…and loop fibers, section [2-2]/bottom of page 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glaug OR Sakano, in view of Herfert et al. (US 2005/0153123 A1; hereinafter “Herfert”).
Regarding claim 12, Glaug OR Sakano discloses the absorbent article of claim 1, but Glaug OR Sakano is silent regarding wherein the absorbent core does not comprise cellulose. However, Herfert demonstrates that it was well known in the absorbent article art at the time of invention for absorbent cores to not comprise cellulose (“fluffless,” i.e. free of cellulosic fibers, para [0107]; a core containing…100% of the superabsorbent component…fluffless cores, para [0139]). Therefore, it would have been obvious to an artisan at the time of invention to modify the core of Glaug OR Sakano such that the absorbent core does not comprise cellulose as taught by Herfert, in order to provide a thin article for increased wearer comfort and/or easier carrying/storage and/or reduced distribution costs/less shelf space required (Herfert para [0005]).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakano.
Regarding claim 21, Sakano discloses the absorbent article of claim 1, wherein Figs. 3-6 of Sakano would have reasonably suggested to an artisan at the time of invention wherein the strip has a width measured along a line parallel to a transversal axis of the absorbent core of at least 5% of a transverse dimension of the absorbent layer, and the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. See MPEP 2125. It has also been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05.II.A. It would have been obvious to ensure that the strip of Sakano has a width measured along a line parallel to a transversal axis of the absorbent core of at least 5% of a transverse dimension of the absorbent layer as reasonably suggested by Sakano, in order to provide a sufficient amount/width of absorbent material within the insult region of the article so as to avoid leakage.

Claims 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakano in view of Official Notice.
Regarding claims 23 and 24, Sakano discloses the absorbent article of claim 10, but Sakano is silent regarding wherein the first substrate layer is bonded to the second substrate layer via ultrasonic bonding or via heat bonding. However, the Examiner takes Office Notice that ultrasonic and heat bonding were well known in the absorbent article art at the time of invention as functional substitutes for/equivalents of the adhesive bonding disclosed by Sakano, such that it would have been obvious to an artisan at the time of invention to modify Sakano such that the first substrate layer is bonded to the second substrate layer via ultrasonic bonding or via heat bonding, in order to sufficiently bond the upper and lower substrate layers using standard bonding techniques (as available/particularly ones that avoid the extra expense of adhesive), so as to prevent the channels from disappearing/filling in, particularly when the article is wet, so as to maintain the article-folding (and fluid-directing) functionality thereof.
Regarding claims 25 and 26, Sakano discloses the absorbent article of claim 10, but Sakano is silent regarding wherein the first substrate layer is continuously or intermittently bonded to the second substrate layer in the channel. However, the Examiner takes Official Notice that both continuous and intermittent bonding were well known in the absorbent article art at the time of invention, such that it would have been obvious to an artisan at the time of invention for the bonding taught by Sakano to either be continuous or intermittent, such that the first substrate layer is continuously or intermittently bonded to the second substrate layer in the channel, in order to sufficiently bond the upper and lower substrate layers using standard bonding patterns, where continuous would have obviously provided a stronger bond, if using the same materials/technique, and intermittent would have obviously provided a faster-and/or-less expensive-due-to-less-adhesive-and/or-time bond.
Regarding claim 27, Sakano discloses the absorbent article of claim 1, wherein each of the two longitudinally-extending channels are permanent channels (by virtue of bonding the upper and lower sheets therethrough/partition 35) (Figs. 2/7-9; sections [1-4 to 1-6]/pages 5-6), wherein, in the event that Applicant objectively demonstrates that Sakano does not inherently possess each channel having a percentage of integrity of at least 20% as measured by a Wet Channel Integrity Test specified herein, the Examiner takes Office Notice that it would have been obvious to an artisan at the time of invention to modify the article of Sakano to ensure that each channel has a percentage of integrity of at least 20% as measured by a Wet Channel Integrity Test specified herein, in order to provide the predictable result of channels that do not disappear/fill in, particularly when the article is wet, so as to maintain the article-folding (and fluid-directing) functionality thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be used to reject at least claim 1 under 35 USC 102: previously-cited Hansson, Kawano, Pieniak, Corneliusson OR Jansson; Guidotti et al. (US 2004,0243078 A1); Toyoshima et al. (US 2009/0088718 A1); Lassen et al. (US 2002/0013563 A1); Mukai et al. (US 2008/0140042 A1); Costa (US 2002/0055726 A1). Additional references teaching cellulose-free absorbent cores: Di Girolamo et al. (US 2006/0058750 A1; para [0069]); Li et al. (US 2008/0262460 A1; para [0032]); Falk (US 2003/0139716 A1; para [0043]); Fish et al. (US 2002/0095127 A1; paras [0004] and [0030]); Cohen (US 2006/0095012 A1; para [0040]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785